The following opinion on rehearing was filed February 16, 1922. Former judgment of affirmance adhered to.
1. Schools and School Districts: Annexation of Territory: Petition: Signatures.- Signatures to the petition for annexation in the instant case may be legally attached by an authorized agent of the petitioner.
2. -: -: -: Withdrawal of Names. “Petitioners for the annexation of territory to an existing high school district, under section 6 of the act above mentioned, may withdraw their names from the petition by written request at any time before action has been taken by the county superintendent.” State v. WarricJc, ante, p. 750.
3. -: —-•: Sufficiency of Petition. Petition, under section 6, ch. 243, Laws 1919, for the annexation of certain described territory to an existing school district thereby to form a new consolidated or high school district, examined, and held to be sufficient.
Heard before Letton, Rose, Dean, Aldrich, Day and Flansburg, JJ.
Aldrich, J.
The former opinion in this case was based upon the rule that the plaintiffs had pursued the wrong procedure, *818and that the action should have been in quo warranto, The plaintiffs have moved for a rehearing, on the ground that that objection was not raised in the trial coxirt, nor presented in the briefs, and that the court should not have so determined the case sua sponte, without allowing a hearing to the parties in litigation on the question. A rehearing was therefore granted. Since the objection to the question as to whether or not the injunction was the proper remedy was not raised in the trial court, nor in the briefs on appeal here, we believe the case should be determined on the merits and on the questions raised on the trial and upon the original briefs. Taylor v. Independent School District, 181 Ia. 544.
The legislative session of 1919, for the purpose of facilitating and disseminating opportunities for general education for the benefit of pupils living in country districts, passed a law beneficial for these purposes, and provided for redistricting the' various counties into consolidated high school districts. The principal attack of appellants is centered xxpon section 6, eh. 243, Laws 1919, which section is in words and figures as follows:
“If the election results are favorable to the establishment of said new school district, the county superintendent within ten (10) days thereafter, shall call a meeting of the electors as provided by law for the organization of new districts; at said meeting the qualified electors shall proceed to elect a school board as provided by law. The new district when organized shall be governed by all laws enacted for the government of schools; provided that if the proposed new district contains an organized consolidated or high school district, when a petition of not less than fifty-one (51%) per cent, of the school elector's in said new district residing outside of the existing organized consolidated or high school districts shall be filed with the county superintendent, then he shall declare such territory to be so annexed, conditioned upon the approval of the board of education of said existing districts. Blank petitions for this purpose shall be furnished by *819the state superintendents. Provided, further, any parts or fragments of old districts which may be left outside of the boundaries of. the new districts, in the adjustment and operation of this act, shall be provided for by the districting committee, which may add temporarily, such parts or fragments to other districts.”
A careful analysis of this section is the real basis of the organization and redistricting of the territory involved, and to do this it is necessary to follow the provisions of chapter 243, Laws 1919, and, if they have been complied with, then '■ the district in question is entitled to a consolidated high school.
On March 23, 1920, a petition was filed with the county superintendent of public schools asking that certain territory mentioned and described in the petition be annexed to and consolidated with the Dawson High School •District No. 95, thus forming a consolidated high school district No. 15, in this respect conforming to the demands of the statute.
On March 23, 1920, the school board of Dawson High School District No. 95 approved the petition of annexation, as appears of record herein. Then followed, on the 24th of March, a proclamation of the county superintendent declaring that the territory to be so annexed had been formally declared. In this respect section 6,. supra, had been complied with. No election was required for the reason that the procedure by petition met all requirements' of an election.
Section 6703, Rev. St. 1913, is not inconsistent with chapter 243, Laws 1919, because the two statutes' were enacted for entirely different purposes.
The petitions in question were addressed to the'county superintendent as provided by law. They indicated the purpose of the petitioners and described the territory which the petitioners sought to have consolidated with Dawson High School District. These records were in the office of the county superintendent before he acted. The Dawson high school board consented and the county *820superintendent proclaimed the territory annexed, and that was all that was necessary.
The question which presents itself for consideration is whether the number of electors signing the petitions was sufficient in accordance with the requirements of the statute under consideration. In some' instances it is clearly shown that certain signers were not entitled to be considered as electors under the statute.
The electors who signed the petition asking the school district to make the consolidation or annexation have no-right to withdraw their names from the petition after it is presented and finally acted upon by the county superintendent. Sim v. Rosholt, 16 N. Dak. 77, 11 L. R. A. n. s. 372. As further elucidating the proposition in issue, see Hudson v. Bayonne, 51 N. J. Law, 293.
It is admitted by the parties that there were 167 electors in the district proposed to be annexed. It is the contention of the defendants that 153 only of those electors were qualified to sign the petition, since only that number had children of school age, or had property assessed in their names upon the assessment roll of the county. There were 102 signatures upon the petition, 11 of whom, it is conceded by both sides, were not qualified to sign, because of the fact that they had no school children, nor property assessed in their names. Two others had property, but their property was not assessed in their names. There were 7 of the signatures to the petition which were proved to be not genuine. One of the persons who signed the petition was not a resident of the district proposed to be annexed. Two petitioners, it is shown, withdrew their names before the petition was presented to the school superintendent. This made a total of 23 names which, it may be conceded without passing upon their validity, should be withdrawn from the petition. Still there are 79 signatures left, which would be, even according to defendants’ contention, 51 per cent, of the qualified electors in the proposed district.
. The defendants claim that there were 11 persons who *821signed under a misapprehension of the facts. Some thought an election was to be called; some thought they would have to pay tuition if they did not sign; and some were under other false impressions. However, it does not appear that any false representations of fact were made by the circulators of the petition, nor that there was any fraud perpetrated. There is no reason why these 11 signatures should not be counted.
There are four signatures, the names of Elizabeth White, Mrs. G. B. Steits, Mrs. Etta Nichols, and Cordelia Mullens, which were also not genuine signatures of the parties; that is, .signatures they purported to be, but which were written on the petition- by their husbands. It is claimed by the defendants that these signatures should not be counted. It appears that in the case of Mrs. White and Mrs. Steits their husbands signed 'in their presence after talking the matter over with them. In the case of Etta Nichols the matter was talked over by herself and husband, and she requested her husband to sign her name. In the case of Cordelia Mullens both husband and wife were sick in bed at the time the petition was brought to the house. They had talked together as to what position they would take in the matter, and, before signing, her husband spoke to her about signing the petition. He then went into the next room and there signed both her name and his own. She did not after-wards object to her signature having been placed upon the petition. We think the circumstances are sufficient to show that the signatures were duly authorized. What a party may do, when done, he may assent to so as to bind himself. We find this proposition in 2 C. J. 472; Wilson v. Hayes, 40 Minn. 531, 12 Am. St. Rep. 754, 4 L. R. A. 196; Cram v. Sickel, 51 Neb. 828.
All of this discussion up to date leads to the fair and impartial conclusion that the petition in question logically meets the requirements of the statute made and provided for cases like this. We are therefore led to the conclusion that this is a legal and valid statute performing a *822great good to the school children of this state and has for its object and purpose the wise and beneficent result to give to school children of the country districts the advantages and opportunities of a high school education.
■Many of the propositions discussed by counsel have been discussed and thoroughly gone into and the correct opinion arrived at in the case of State v. Warrick, ante, p. 750.
It is unnecessary for us to pursue the subject further. We hope we have made ourselves clear in discussing the provisions of the statute, and that the people of this district in question may have the benefit of a high school as provided for. We could not have done otherwise than affirm this case, for the provisions and requirements as found in chapter 248, Laws 1919, preclude, us from having any other view.
It is our duty, plainly as a matter of law, to affirm this case.
Affirmed.